                Case 2:20-cr-00113-RAJ Document 22 Filed 08/31/20 Page 1 of 1




 1                                                        HONORABLE RICHARD JONES
 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      No. 2:20-cr-00113-RAJ
 8
                          Plaintiff,                ORDER CONTINUING
 9
                                                    PRETRIAL MOTIONS
           v.                                       DEADLINE
10
     GURSEWAK SINGH,
11
                          Defendant.
12

13
           This matter having come before the Court on the Motion of Defendant Gursewak
14   Singh, good cause appearing therefore, and the Government indicating that it does not

15   oppose the motion,
           NOW THEREFORE it is ordered that Defendant’s Motion to Continue the Pretrial
16
     Motions Deadline (Dkt. #21) is GRANTED. The deadline for filing pretrial motions,
17
     including motions in limine, is extended to September 15, 2020.
18

19         DATED this 31st day of August, 2020.

20

21
                                                    A
                                                    The Honorable Richard A. Jones
22                                                  United States District Judge

23

                                                                             Gilbert H. Levy
      ORDER CONTINUING PRETRIAL                                                      Attorney at Law
      MOTIONS DEADLINE - 1                                                    2125 Western Avenue, Ste 330
                                                                               Seattle, Washington 98121
                                                                                      (206) 443-0670
                                                                               gilbert.levy.atty@gmail.com
